IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-15,158-40


                    IN RE LAWRENCE EDWARD THOMPSON, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1703989 IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends, among other things, that he filed a motion to recuse

Respondent, the Judge of the 228th District Court, and that Respondent has not responded to his

motion.

       Rule of Civil Procedure 18a applies to habeas proceedings before trial judges. Ex parte

Sinegar, 324 S.W.3d 578 (Tex. Crim. App. 2010). Regardless of whether a motion complies with

Rule 18a, within three business days after a motion to recuse is filed, a trial judge must either sign

and file an order of recusal or sign and file an order referring the motion to the regional presiding

judge. TEX . R. CIV . P. 18a(f)(1). Respondent shall file a response stating whether Relator has filed
                                                                                                    2

a motion to recuse in the trial court and, if so, whether Respondent has complied with Rule 18a(f)(1).

This motion for leave to file will be held. Respondent shall comply with this order within thirty days

from the date of this order.



Filed: November 17, 2021
Do not publish